Case: 1:13-cv-02635 Document #: 265-2 Filed: 02/14/20 Page 1 of 12 PageID #:3533




                         Exhibit A
 Case: 1:13-cv-02635 Document #: 265-2 Filed: 02/14/20 Page 2 of 12 PageID #:3534



                                                                            Page 1

1               IN THE UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF ILLINOIS
2                        EASTERN DIVISION
3     ALAN CARLSON & PETER    §
      DeLUCA, individually    §
4     and on behalf of a      §
      class of similarly      §
5     situated individuals, §
           Plaintiffs,        §
6                             §
      VS                      §    Civil Action No. 13-cv-2635
7                             §
      NORTHROP GRUMMAN        §
8     CORPORATION and the     §
      NORTHROP GRUMMAN        §
9     SEVERANCE PLAN,         §
           Defendants.        §
10
11
12     ------------------------------------------------------
           ORAL DEPOSITION OF NORTHROP GRUMMAN CORPORATION
13
                                    SERVICE PLAN
14
       BY AND THROUGH ITS DESIGNATED 30(B)(6) REPRESENTATIVE
15
                               MICHAEL LEE PENKERT
16
                         DECEMBER 16, 2016
17     -------------------------------------------------------
18
19                   ORAL DEPOSITION OF NORTHROP GRUMMAN
20    CORPORATION SERVICE PLAN BY AND THROUGH ITS DESIGNATED
21    30(B)(6) REPRESENTATIVE MICHAEL LEE PENKERT, produced as
22    a witness at the instance of the PLAINTIFFS, and duly
23    sworn, was taken in the above-styled and numbered cause
24    on the 16th day of December, 2016, from 9:25 a.m. to
25    5:52 p.m., before TINA TERRELL BURNEY, CSR in and for

                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
 Case: 1:13-cv-02635 Document #: 265-2 Filed: 02/14/20 Page 3 of 12 PageID #:3535



                                                                        Page 2

1     the State of Texas, reported by machine shorthand, at
2     the offices of Northrop Grumman Corporation, 8710
3     Freeport Parkway, Irving, Texas 75063, pursuant to the
4     Federal Rules of Civil Procedure.
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23                          Veritext Legal Solutions
                                  Mid-Atlantic Region
                         1250 Eye Street NW - Suite 350
24                          Washington, D.C.           20004
25

                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
 Case: 1:13-cv-02635 Document #: 265-2 Filed: 02/14/20 Page 4 of 12 PageID #:3536



                                                                        Page 3

1                       A P P E A R A N C E S
2     FOR THE PLAINTIFFS:
3          Mr. R. Joseph Barton
           COHEN MILSTEIN
4          1100 New York Avenue, N.W.
           Suite 500, West Tower
5          Washington, D.C. 20005
           202.408.4600 Fax 202.408.4699
6          jbarton@cohenmilstein.com
7          Mr. Michael Bartolic
           ROBERTS BARTOLIC LLP
8          208 South LaSalle Street, Suite 1420
           Chicago, Illinois 60604
9          312.635.1600 Fax 312.635.1601
           mbartolic@robertsbartolic.com
10
11    FOR THE DEFENDANTS:
12         Ms. Nancy G. Ross
           Ms. Laura R. Hammargren
13         MAYER BROWN
           71 South Wacker Drive
14         Chicago, Illinois 60606-4637
           312.701.8788 Fax 312.706.8273
15         mross@mayerbrown.com lhammargren@mayerbrown.com
16         Mr. Ken Reiss
           NORTHROP GRUMMAN CORPORATION
17         ASSISTANT GENERAL COUNSEL
           2980 Fairview Park Drive
18         M/S 12161A
           Falls Church, Virginia 22042
19         703.280.4085 Fax 703.475.6164
           ken.reiss@ngc.com
20
21
22
23
24
25

                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
 Case: 1:13-cv-02635 Document #: 265-2 Filed: 02/14/20 Page 5 of 12 PageID #:3537



                                                                        Page 4

1                                           INDEX
2                                                                           PAGE
3     Appearances....................................                            2
4     WITNESS:      MICHAEL LEE PENKERT
5     Examination by Mr. Barton......................                            7
6     Examination by Ms. Ross........................ 218
7     Further Examination by Mr. Barton.............. 219
8     Signature and Changes.......................... 223
9     Reporter's Certificate......................... 225
10
11
12                               EXHIBITS
13                     DESCRIPTION                                          PAGE
14    Exhibit 1        Notice of Deposition...............                   10
15    Exhibit 2        Mr. Penkert's LinkedIn Page.......                    --
16    Exhibit 3        2012 Northrop Grumann Severance
                       Plan
17                     Bates NGC06970-NGC06980...........                    60
18    Exhibit 4        2012 Severance Plan Administration
                       Guide
19                     Bates NGC15037-NGC015052..........                    89
20    Exhibit 5        Adoption of Restated Northrop
                       Grumann Severance Plan 7/19/10
21                     Bates NGC03488-NGC03498...........                   130
22    Exhibit 6        Adoption of Northrop
                       Grumann Severance Plan 12/15/11
23                     Bates NGC00204-NGC00227...........                   130
24    Exhibit 7        Defendants' Answers and Objections
                       to Plaintiffs First Set of
25                     Interrogatories...................                   156

                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
 Case: 1:13-cv-02635 Document #: 265-2 Filed: 02/14/20 Page 6 of 12 PageID #:3538



                                                                        Page 5

 1                           EXHIBITS (cont'd)
 2                     DESCRIPTION                                          PAGE
 3    Exhibit    8     2010 Form 5500.....................                  171
 4    Exhibit    9     BPC Count Document.................                  180
 5    Exhibit    10    2011 Form 5500.....................                  185
 6    Exhibit    11    2012 Form 5500.....................                  185
 7    Exhibit    12    2013 Form 5500.....................                  185
 8    Exhibit    13    2014 Form 5500.....................                  185
 9    Exhibit    14    2015 Form 5500.....................                  185
10    Exhibit    15    Defendants' Response to Plaintiffs'
                       Third Set of Interrogatories
11                     Directed to all Defendants.........                  188
12    Exhibit 16       ES Special Bulletin re: ES
                       Benefits Harmonization
13                     Bates NGC01098-NGC01099............                  191
14    Exhibit 17       Important Message About ES
                       Benefits Harmonization
15                     Bates NGC03739.....................                  191
16    Exhibit 18       11/12/13 Missile Minute Bulletin
                       Bates NGC01172-NGC01173............                  191
17
      Exhibit 19       Enterprise News Article 1/23/14
18                     Bates NGC14354-NGC14356............ 191
19    Exhibit 20       1/28/14 "Missile Minute" Bulletin
                       Bates NGC01170-NGC01171............ 191
20
      Exhibit 21       1/28/14 "Missile Minute" Bulletin
21                     Bates NGC01174-NGC01175............ 191
22    Exhibit 22       Layoff/RIF Approval Request
                       7/27/12 Bates NGC13431............. 203
23
      Exhibit 23       Layoff/RIF Approval Request
24                     7/27/12 Bates NGC13434............. 203
25

                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
 Case: 1:13-cv-02635 Document #: 265-2 Filed: 02/14/20 Page 7 of 12 PageID #:3539



                                                                        Page 6

1                         EXHIBITS (cont'd)
2                      DESCRIPTION                         PAGE
3     Exhibit 24       Defendants' Amended Response to
                       Plaintiffs' Third Set of
4                      Interrogatories Directed to all
                       Defendants......................... 204
5
      Exhibit 25       Memo from Ms. Catsavas to
6                      Mr. Campion, et al. 1/19/12
                       Bates NGC03579..................... 212
7
      Exhibit 26       Memo from Ms. Catsavas to
8                      Delegates 1/1/13
                       Bates NGC03592..................... 212
9
      Exhibit 27       Memo from Ms. Ussery to
10                     Delegates 2/1/13
                       Bates NGC03594..................... 213
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
 Case: 1:13-cv-02635 Document #: 265-2 Filed: 02/14/20 Page 8 of 12 PageID #:3540



                                                                             Page 7

1                          (Exhibits 1 - 2 marked.)

2                             MICHAEL LEE PENKERT,

3     having been first duly sworn, testified as follows:

4                                    EXAMINATION

5     BY MR. BARTON:

6           Q.     Good morning.

7           A.     Morning.

8           Q.     Would you state your full name, please?

9           A.     Michael Lee Penkert.

10          Q.     And what is your address?

11          A.     728 Joanna Drive, Hurst, Texas 76053.

12          Q.     Have you ever been deposed before?

13          A.     Yes.

14          Q.     How many times?

15          A.     Once.

16          Q.     Was that on behalf of Northrop Grumann?

17          A.     No.

18          Q.     How long ago was it?

19          A.     Roughly, 20 years ago.

20          Q.     All right.      Let me go through in terms of what

21    will happen here today so we're both clear.                  So I will

22    ask you a series of questions today, and I'll expect you

23    to give answers.        The court reporter has sworn you in.

24    Do you understand that?

25          A.     Yes.

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
 Case: 1:13-cv-02635 Document #: 265-2 Filed: 02/14/20 Page 9 of 12 PageID #:3541



                                                                               Page 8

1             Q.     And you understand you're testifying under

2     oath?

3             A.     Yes.

4             Q.     You understand that this proceeding today has

5     the same purpose, effect as if you were testifying in

6     court?

7             A.     Yes.

8             Q.     And as I go through and ask you questions,

9     you'll need to give some sort of verbal response rather

10    than a shaking of your head, and that's so we have a

11    clean record and so the court reporter can take down

12    your answers.         Okay?

13            A.     Yes.

14            Q.     There's a couple of things to remember here

15    today.       One is that let me finish asking my question

16    before you start answering your question, and that's, in

17    large part, so the court reporter can take down what's

18    being said.        She has a hard time of taking down what is

19    being said if we're talking over each other.

20                          And I understand that's sort of not

21    normal conversation, and it's probably a rule that

22    everyone violates, and I'll try to remind you if you do,

23    but let's see if we can follow that.                 Okay?

24            A.     (Nods head.)

25            Q.     As we go through here today and you don't

                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
 Case: 1:13-cv-02635 Document #: 265-2 Filed: 02/14/20 Page 10 of 12 PageID #:3542



                                                                         Page 71

1            Q.     With respect to TS where the decision, at

2     least prior to February 2014 -- strike that.                   Let me

3     rephrase the question.

4                          With respect to TS, prior to February of

5     2014 where eligibility for severance was dependent on

6     each division, operating unit or even program or

7     contract, with respect to providing employees a cover

8     memo or a severance eligibility letter, how was that

9     process made or determined?

10           A.     Are you speaking to the process to where they

11    actually received the documents?

12           Q.     I'm talking about the process in deciding who

13    would receive -- who would receive the cover memo or

14    severance eligibility letter.

15           A.     That's actually two steps.            From 2011 to 2014,

16    the TS sector enacted a -- again, a high plan, but then

17    it would be on a division-by-division subunit, even down

18    to contract level, that that division general manager

19    and the HR person who supports the division, they would

20    take a look at the situation, usually around financials,

21    to then determine whether or not that division, subunit,

22    contract, that they were going to extend layoff --

23    severance benefits to anyone who was laid off.

24                         There was actually a form that was

25    implemented that then would be put in place for that

                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
 Case: 1:13-cv-02635 Document #: 265-2 Filed: 02/14/20 Page 11 of 12 PageID #:3543



                                                                        Page 72

1     division GM, HR person and the sector financial person

2     to capture their decision on whether or not to provide

3     benefits for, again, that division, whatever.

4                         So in other words, that new form that was

5     put in from 2011 to 2014 was essentially opting people

6     into paying severance.          So TS as a whole had decided to

7     high plan, but on a case-by-case basis.

8                         So each division then had to -- every

9     time a decision was made or an action was taken around a

10    layoff, would -- their division GM would have to

11    generate that -- let's see, it was the severance plan

12    authorization form.

13                        And then that would be reviewed and then

14    a determination was made for, however that group was

15    defined, whether or not that group was going to get

16    severance benefits.         That was Step 1.

17                        Step 2 is, then based upon that decision,

18    then the HR team would execute -- administer, like I

19    said earlier, the plan to if the employees were getting

20    benefits and also met the eligibility requirements that

21    you see in the plan document, that they would make sure

22    the employee received all the material that we've

23    described before, including the severance eligibility

24    document.

25                        If a decision was made not to give that

                                   Veritext Legal Solutions
                 215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
 Case: 1:13-cv-02635 Document #: 265-2 Filed: 02/14/20 Page 12 of 12 PageID #:3544



                                                                          Page 73

1     subunit any benefits, then essentially the employee

2     would receive the reduction in force notification letter

3     just essentially saying that, "You are being laid off."

4             Q.     And the decision that was being made was being

5     made on a -- at least a group-by-group contract?

6                           MS. ROSS:      Objection, form.

7             A.     Correct.

8             Q.     Is that right?

9             A.     I'm sorry?

10            Q.     The decision that was being made is by groups.

11    Whether they be a particular operating unit or program

12    or contract, it's by group, not individually?

13                          MS. ROSS:      Objection, vague.

14            A.     Well, the decision was being made by the

15    division general manager, in support with HR and finance

16    on which division would get the benefits.                   It could also

17    go down to even to a level of a contract based upon the

18    financials for that group.

19            Q.     But if it went all the way down to a contract,

20    it would be all individuals on the contract?

21            A.     Correct.

22            Q.     And was that decision being made with respect

23    to a particular division, particular contract at the

24    time that people were being terminated or some prior

25    time?

                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
